UNITED STATES SECURITIES & EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 28, OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-9792 Cavalier Homes, Inc. (Exact name of registrant as specified in its charter) Delaware 63-0949734 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 32 Wilson Boulevard 100, Addison, Alabama 35540 (Address of principal executive offices) (Zip Code) (256) 747-9800 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer ¨ Accelerated Filer ¨ Non-Accelerated Filer ¨ (Do not check if a smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at July 23, 2008 Common Stock, $0.10 Par Value 18,429,580 Shares INDEX CAVALIER HOMES, INC. FORM 10-Q PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements (unaudited): Condensed Consolidated Statements of Operations for the Quarter and Year-to-Date ended June 28, 2008 and June 30, 2007 3 Condensed Consolidated Balance Sheets as of June 28, 2008 and December31, 2007 4 Condensed Consolidated Statements of Cash Flows for the Year-to-Date ended June 28, 2008 and June 30, 2007 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and ResultsofOperations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II. OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1a. Risk Factors 25 Item 4. Submission of Matters to a Vote of Security Holders 25 Item 6. Exhibits 26 SIGNATURES 26 - 2 - [Index] PART I. FINANCIAL INFORMATION Item 1. Financial Statements CAVALIER HOMES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited, in thousands, except per share amounts) Quarter Ended Year-to-Date Ended June 28, 2008 June 30, 2007 June 28, 2008 June 30, 2007 Revenue $ 51,090 $ 62,809 $ 100,606 $ 105,711 Cost of sales 41,447 54,172 82,663 91,094 Gross profit 9,643 8,637 17,943 14,617 Selling, general and administrative expenses 8,422 9,742 16,699 19,557 Operating income (loss) 1,221 (1,105 ) 1,244 (4,940 ) Other income (expense): Interest expense (112 ) (146 ) (236 ) (310 ) Other, net 135 174 320 146 23 28 84 (164 ) Income (loss) before income taxes and equity in earnings of equity-method investees 1,244 (1,077 ) 1,328 (5,104 ) Income tax provision 84 34 95 56 Equity in earnings of equity-method investees 78 242 123 400 Net income (loss) $ 1,238 $ (869 ) $ 1,356 $ (4,760 ) Net income (loss) per share: Basic $ 0.07 $ (0.05 ) $ 0.07 $ (0.26 ) Diluted $ 0.07 $ (0.05 ) $ 0.07 $ (0.26 ) Weighted average shares outstanding: Basic 18,406 18,377 18,397 18,373 Diluted 18,409 18,377 18,407 18,373 The accompanying notes are an integral part of these condensed consolidated financial statements. - 3 - [Index] CAVALIER HOMES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except per share data) June 28, 2008 (unaudited) December 31, 2007 ASSETS Current assets: Cash and cash equivalents $ 20,898 $ 22,043 Accounts receivable, less allowance for losses of $118 (2008) and $106 (2007) 13,366 6,208 Current portion of notes and installment contracts receivable, including held for resale of $6,395 (2008) and $5,688 (2007) 6,505 5,761 Inventories 18,677 20,537 Other current assets 1,104 3,681 Total current assets 60,550 58,230 Property, plant and equipment, net 26,970 27,824 Installment contracts receivable, less allowance for credit losses of $705 (2008) and$725 (2007) 1,206 3,264 Other assets 1,924 2,059 Total assets $ 90,650 $ 91,377 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current portion of long-term debt and capital lease obligation $ 890 $ 834 Note payable under retail floor plan agreement 792 510 Accounts payable 6,141 4,720 Amounts payable under dealer incentives 3,153 3,619 Estimated warranties 11,690 11,720 Accrued insurance 5,436 5,158 Accrued compensation and related withholdings 3,094 2,846 Reserve for repurchase commitments 1,167 1,131 Progress billings 3,546 Other accrued expenses 3,686 3,384 Total current liabilities 36,049 37,468 Long-term debt and capital lease obligation, less current portion 2,920 3,678 Other long term liabilities 251 247 Total liabilities 39,220 41,393 Commitments and contingencies (Note 8) Stockholders’ equity: Series A Junior Participating Preferred stock, $0.01 par value; 200,000 shares authorized, none issued Preferred stock, $0.01 par value; 300,000 shares authorized, none issued Common stock, $0.10 par value; 50,000,000 shares authorized; 19,412,880 sharesissued 1,941 1,941 Additional paid-in capital 59,140 59,126 Deferred compensation (109 ) (185 ) Retained deficit (5,760 ) (7,116 ) Treasury stock, at cost; 983,300 shares (3,782 ) (3,782 ) Total stockholders’ equity 51,430 49,984 Total liabilities and stockholders’ equity $ 90,650 $ 91,377 The accompanying notes are an integral part of these condensed consolidated financial statements. - 4 - [Index] CAVALIER HOMES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited, in thousands) Year-to-Date Ended June 28, 2008 June 30, 2007 Operating activities: Net income (loss) $ 1,356 $ (4,760 ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation 1,074 1,056 Stock-based compensation 90 131 Provision for credit and accounts receivable losses 245 75 (Gain) loss on sale of property, plant and equipment (57 ) 50 Other, net (123 ) (400 ) Installment contracts purchased for resale (17,882 ) (28,239 ) Sale of installment contracts purchased for resale 16,221 25,507 Principal collected on installment contracts purchased for resale 29 38 Changes in assets and liabilities: Accounts receivable, net (10,739 ) (12,795 ) Inventories 1,860 (4,269 ) Accounts payable 1,421 2,799 Amounts payable under dealer incentives (466 ) 136 Accrued compensation and related withholdings 248 533 Other assets and liabilities 877 856 Net cash used in operating activities (5,846 ) (19,282 ) Investing activities: Proceeds from dispositions of property, plant and equipment 89 60 Capital expenditures (223 ) (1,515 ) Notes and installment contracts purchased for investment (477 ) (163 ) Sale of installment contracts purchased for investment 4,414 Principal collected on notes and installment contracts purchased for investment 1,116 1,221 Other investing activities 231 332 Net cash provided by (used in) investing activities 5,150 (65 ) Financing activities: Net borrowings on note payable under retail floor plan agreement 282 1,056 Payments on long-term debt (731 ) (880 ) Proceeds from exercise of stock options 50 Net cash provided by (used in) financing activities (449 ) 226 Net decrease in cash and cash equivalents (1,145 ) (19,121 ) Cash and cash equivalents at beginning of period 22,043 25,967 Cash and cash equivalents at end of period $ 20,898 $ 6,846 Supplemental disclosures: Cash paid for (received from): Interest $ 208 $ 359 Income taxes $ (10 ) $ (531 ) Non-cash investing and financing activities: Property, plant and equipment acquired through capital lease transaction $ 29 $ Retail assets sold for assumption of note payable, net of note receivable of $447 $ $ 1,793 The accompanying notes are an integral part of these condensed consolidated financial statements. - 5 - [Index] CAVALIER HOMES, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (unaudited – dollars in thousands except per share amounts) 1. BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES The condensed consolidated balance sheet as of December 31, 2007, which has been derived from audited financial statements, and the unaudited interim condensed consolidated financial statements have been prepared in compliance with standards for interim financial reporting and Form 10-Q instructions and thus do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, these statements contain all adjustments necessary to present fairly our financial position as of June 28, 2008, and the results of operations for the quarter and year-to-date periods ended June 28, 2008 and June 30, 2007, and the results of our cash flows for the year-to-date periods ended June 28, 2008 and June 30, 2007. All such adjustments are of a normal, recurring nature. The results of operations for the quarter and year-to-date periods ended June 28, 2008 are not necessarily indicative of the results to be expected for the full year. The information included in this Form 10-Q should be read in conjunction with Management’s Discussion and Analysis and financial statements and notes thereto included in our 2007 Annual Report on Form 10-K. For a description of our significant accounting policies used in the preparation of our consolidated financial statements, see Note 1 of Notes to Consolidated Financial Statements in our 2007 Annual Report on Form 10-K. We report two net income (loss) per share numbers, basic and diluted, which are computed by dividing net income (loss) by the weighted average shares outstanding (basic) or weighted average shares outstanding assuming dilution (diluted), as detailed below: Quarter Ended Year-to-Date Ended June 28, 2008 June 30, 2007 June 28, 2008 June 30, 2007 Net income (loss) $ 1,238 $ (869 ) $ 1,356 $ (4,760 ) Weighted average shares outstanding: Basic 18,406 18,377 18,397 18,373 Effect of potential common stock from the exercise of stock options 3 10 Diluted 18,409 18,377 18,407 18,373 Net income (loss) per share: Basic $ 0.07 $ (0.05 ) $ 0.07 $ (0.26 ) Diluted $ 0.07 $ (0.05 ) $ 0.07 $ (0.26 ) Weighted average option shares excluded from computation of diluted loss per share because their effect is anti-dilutive 525 884 569 945 Restricted common stock outstanding issued to employees as of June 28, 2008 totaling 23,332 shares has been excluded from the computation of basic earnings (loss) per share since the shares are not vested and remain subject to forfeiture. Certain amounts from the prior year periods have been reclassified to conform to the 2008 presentation. 2. RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS In September 2006, the Financial Accounting Standards Board (“FASB”) issued SFAS No. 157, Fair Value Measurements, which defines fair value, establishes guidelines for measuring fair value and expands disclosures regarding fair value measurements.
